IN THE SUPREME COURT OF THE STATE OF NEVADA


                ANTHONY FRISCO; AND CUTHBERT                           No. 69144
                E.A. MACK,
                Petitioners,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                              FILED
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE RONALD J.                                 MAR 1 8 2016
                ISRAEL, DISTRICT JUDGE,                                    TRADE K. UNDEMAN
                                                                        CLERK OF SUPREME COURT
                Respondents,                                           BY 4
                                                                          1 EPUTY CLERK
                                                                                      1"-
                and
                RUSSELL JACOBY; CAMELIA JACOBY;
                AND DESERT LAND INVESTMENT
                COMPANY, LLC,
                Real Parties in Interest.

                      ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
                             This is an original petition for a writ of mandamus challenging
                a district court order imposing sanctions on petitioners Anthony Frisco
                and Cuthbert E.A. Mack.' Real parties in interest have filed an answer,
                and petitioners have filed a reply.
                             In the underlying case, real parties in interest sought
                sanctions against petitioners for prematurely serving a subpoena,
                improperly obtaining real parties in interest's bank account numbers, and
                using those account numbers in a subsequent subpoena. The district court
                granted the motion and imposed monetary sanctions on petitioners.




                      1We deny petitioners' alternative request for a writ of prohibition
                because the district court did not act in excess of its jurisdiction. NRS
                34.320.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                          lb • o24,14
                                      NRCP 11 requires parties seeking sanctions to follow very
                        specific procedures. In particular, NRCP 11(c)(1)(A) requires the movant
                        to allow the opposing party 21 days to withdraw or correct the violation
                        before filing a motion for sanctions. There is no evidence here that real
                        parties in interest afforded petitioners 21 days to correct the specified
                        errors. Thus, the sanctions were not properly granted under NRCP 11.
                                      Regardless, the specific conduct sanctioned does not appear to
                        warrant sanctions. In particular, monetary sanctions do not appear to be
                        warranted against a party who, while pro se, failed to comply with NRCP
                        62(a) by not serving a notice of entry of judgment and waiting the required
                        ten days before serving a subpoena to execute on the judgment, especially
                        where the subject bank did not respond to the subpoena. And real parties
                        in interest did not present any evidence that Mack knew or should have
                        known that bank account numbers were improperly obtained before his
                        serving the subpoena. Accordingly, we
                                      ORDER the petition GRANTED AND DIRECT THE CLERK
                        OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                        district court to vacate its July 16, 2015, "Order Regarding Rule 11
                        Violation."


                                                        A   a-t   SAin

                                                                                              J.


                        cc:   Hon. Ronald J. Israel, District Judge
                              Cuthbert E.A. Mack
                              Benjamin B. Childs
                              Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    c41Wiglo